Citation Nr: 0404150	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-04 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which implicitly found that new and material 
evidence had been received to reopen a claim for service 
connection for bilateral pes planus, and denied the claim on 
the merits after de novo review.  

The Board notes that irrespective of the May 2002 RO 
determination reopening the veteran's claim, it will 
adjudicate the initial issue of new and material evidence in 
the first instance, because this initial issue determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 at 1369 (Fed. Cir. 2001).  

In light of the favorable decision below, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Some of the evidence added to the record since the 
January 1945 RO decision was not previously submitted to the 
RO and, by itself or when considered with previous evidence 
of record, relates to an established fact necessary to 
substantiate the claim; it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior denial of the claim and it raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final January 1945 RO decision 
denying service connection for bilateral pes planus is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his 
claim.  Therefore, no further development is needed at this 
stage.  The reopened claim is the subject of a remand, 
appended to this decision, for additional development, to 
include full compliance with VA's duty to notify and assist 
provisions noted above. 

Factual Background 

The veteran continues to assert that he aggravated his 
bilateral pes planus while on active duty.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The January 1945 rating decision denied service connection 
for flat feet, finding that it was clearly and unmistakably 
shown that the disability of bilateral flat feet existed 
prior to acceptance and enrollment and was not aggravated 
during active service.  Evidence of record at that time 
included the veteran's service medical and personnel records, 
which included an induction examination report that was 
negative for defects.  A January 1945 Report of Medical 
Survey found that the veteran had a long history of flat feet 
that existed prior to service, and was physically 
disqualified for naval service.  The veteran was discharged 
on January 20, 1945 under honorable conditions.  

Evidence submitted after the 1945 decision includes 
duplicative service medical and personnel records as well as 
some that were not before the RO at the time of the January 
1945 rating decision.  These non-duplicative service medical 
records consist of the report of a November 1944 
photoflourographic chest examination, as well as a January 
20, 1945 entry terminating the veteran's health record.  

In addition, the veteran submitted a December 2001 statement 
from a friend, Mr. O.D.G., who knew him on active duty.  Mr. 
O.D.G. stated that on the last day of November 1944, he 
helped carry the veteran to the barracks after marching on a 
large field ground.  He said that the next morning the 
veteran was taken to the hospital and never returned.  A 
March 2002 report from M.V.S., DPM, describes the current 
state and diagnoses of the veteran's feet, as well as the 
orthotics he used.  

Legal Analysis

The January 1945 RO decision denying service connection for 
flat feet is final and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7104 (West 2002).  In order 
to reopen this claim, the veteran must present or secure new 
and material evidence with respect to the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Board notes that the VCAA amended 38 
C.F.R. § 3.156(a), which defines "new and material 
evidence" for VA adjudication purposes.  The changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's application to reopen a claim 
for service connection for bilateral pes planus was filed 
with VA after that date, the revised provisions of 38 C.F.R. 
§ 3.156(a) are for application in this case.

The revised provisions of section 3.156(a) provide that new 
and material evidence means existing evidence not previously 
submitted to agency decisions makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

The provisions of 38 C.F.R. § 3.156 (c) provide that "where 
the new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the Department of Veterans 
Affairs."

Based on a thorough review of the record, including an 
examination of the evidence submitted since the January 1945 
rating decision in light of the evidence of record at that 
time, the Board finds that the veteran has submitted new and 
material evidence to reopen his claim.  

The November 1944 in-service photoflourographic chest 
examination report is not relevant to the issue at hand.  
However, the January 20, 1945 service entry terminating the 
veteran's health record because of flat feet, the December 
2001 statement from Mr. O.D.G.; and the March 2002 report 
from Dr. M.V.S. are all new in that they were not before the 
RO at the time of the January 1945 rating decision and are 
relevant.  

While the service medical record notation of flat feet is 
duplicative of the other service medical records on file also 
showing flat feet, the Board finds that the December 2001 
statement from Mr. O.D.G.; and the March 2002 report from Dr. 
M.V.S. are also material, as defined by section 3.156(a), and 
raise a reasonable possibility of substantiating the claim.  
The lay statement is evidence in support of the veteran's 
claim that his pre-existing bilateral flat feet were 
aggravated during service.  Dr. M.V.S.'s report confirms that 
the veteran has a current diagnosis of bilateral flat feet.  
While the record remains devoid of a competent opinion 
supporting the veteran's claim of in-service aggravation, the 
Board finds that the lay evidence of an inability to walk 
after marching, when considered with the service medical 
evidence of debilitating flat feet that necessitated 
termination of service ,apparently shortly after the marching 
exercise, coupled with the medical evidence of current pes 
planovalgus frontal plane dominance with secondary 
metatarsalgia and capsulitis in the metatarsal phalangeal 
joints and semigrid hammertoe contracture, when considered 
with a normal pre-enlistment examination, relates to an 
established fact necessary to substantiate the claim (i.e., 
aggravation), it is neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim and it raises a reasonable possibility of 
substantiating the claim.  It follows that new and material 
evidence has been received sufficient to reopen the veteran's 
claim.


ORDER

New and material evidence having been received since the 
final January 1945 RO decision, the veteran's claim for 
service connection for pes planus is reopened; this appeal is 
granted to this extent only.  
                                                          
REMAND
	   
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Although the RO has undertaken assistance to the veteran in 
development of his claim, and advised the veteran of the 
regulatory provisions of the VCAA in a December 2002 
statement of the case, the record does not reflect that the 
veteran has been specifically advised of the information and 
evidence necessary to substantiate his claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit.  In light of the foregoing, and because no 
further guidance or regulatory direction has been issued to 
determine if the veteran wishes to waive such notice, the 
Board believes that the most appropriate action is to remand 
these claims to the RO so that the veteran can be provided 
with the appropriate notice under the VCAA regarding his 
claims, to include what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Quartuccio, supra.  Moreover, there 
are additional reasons why this case must be remanded to the 
RO.

The Board also notes that, in order to assist the veteran 
with the development of his claim, an opinion should be 
sought addressing the veterans contention that his pre-
existing flat feet were aggravated during service.  The RO 
is advised that the presumption of soundness is applicable 
here, as the service entrance clinical examination was 
negative for any pertinent abnormal findings, and that the 
presumption of aggravation is applicable if the pre-
service disability underwent an increase in severity 
during service.  Davis v. Principi, 276 F.3d 134 (Fed. 
Cir. 2002); Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).  

A pre-existing disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153 (West 2002); see also 38 C.F.R. § 3.306(a) (2002).  
On the question of aggravation by service, further 
clarifying questions are also requested from the opining 
VA physician.  It is pertinent to note that, in addition 
to the statute and regulation noted above, the Court of 
Appeals for Veterans' Claims (formerly Court of Veterans' 
Appeals) has noted that intermittent or temporary flare-
ups during service of a preexisting injury or disease do 
not constitute aggravation; rather, the underlying 
condition, as contrasted with symptoms, must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- 
that is, a worsening that existed not only at the time of 
separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In view of the foregoing, this case is REMANDED to the RO for 
the following: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on the 
claim.  
2.  The RO should contact the veteran for 
the purpose of determining if there are 
any medical records relating to 
evaluation or treatment for a disability 
of either foot since service that have 
not been obtained.  Any records that are 
secured should be associated with the 
claims file.  

3.  The veteran must be afforded a VA 
podiatry examination for the purpose of 
determining whether his bilateral pes planus 
was aggravated during active service.  The 
claims file must be made available to the 
examiner for review.  Following the review of 
the relevant medical evidence in the claims 
file, to include the service medical records, 
the December 2001 lay statement from Mr. 
O.D.G, and the March 2002 report from Dr. 
M.V.S.; the medical history, clinical 
evaluation, and any tests that are deemed 
necessary, the examiner must opine whether it 
is at least as likely as not (50 percent or 
more likelihood) that the veteran's bilateral 
pes planus was aggravated during active 
service.  The clinician is advised that 
aggravation is defined as a worsening of the 
underlying condition versus intermittent or 
temporary flare-ups; a lasting worsening of 
the condition or a worsening that existed not 
only at the time of separation but one that 
still exists currently.  Any opinion 
expressed should be supported by a rationale.  
If the requested opinion request is too 
speculative to answer, the examiner should so 
state. 

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for bilateral flat feet on a 
de novo basis, with consideration of the 
presumptions of soundness and 
aggravation.  The RO should consider any 
additional evidence added to the record 
since the December 2002 statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                     
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



